The plaintiff’s petition for certification for appeal from the Appellate Court, 32 Conn. App. 203 (AC 11150), is granted, limited to the following issue:
“Did the Appellate Court properly dismiss this appeal from a stipulated judgment in a personal injury action *932involving a workers’ compensation claim, when the parties had reserved, in stipulating to the judgment, the right to appeal and to challenge the trial court’s earlier granting of the employer’s motion to intervene?”
The Supreme Court docket number is SC 14852.
Decided October 15, 1993
Kerry M. Wisser, in support of the petition.
Thomas H. Cotter, in opposition.